DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 01/05/2021, 9/10/2021, 12/08/2021 and 5/18/2022 have been considered by the Examiner.  

Status of Claims
Claims 40-63 are under examination.
Claims 1-39 have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/611846 filed 12/29/2017  is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 40-52 and 57-63 are rejected under 35 U.S.C. 102(a) as being anticipated Barrett et al. (US 2017/0120250).
Barett et al. teach a nucleic acid library preparation device including liquid cells  for nucleic acid library production (Abstract and par. 0002), as in claim 40, part (a).
Barrett et al. teach a robotically controlled liquid handler to transfer liquid between consumable reagent location, the sample location and the thermal chip module (par. 0004), as in claim 40, part (c) and (d).
Barrett et al. teach a sample/reagent dispensing head comprising a tube such as a capillary tube with positive dispensing pressure and negative pressure to drawn the sample (par. 0082)(i.e. a fluid handling system with pipettes to automatically dispense reagents); a multiplexed system is taught (par. 0075), as in claim 40, step (b) and claims 44 and 46.
Barrett et al. teach that the robotically controlled handler is configured to transfer liquid between the bulk reagent reservoir and other locations (par 0016)(i.e. combine said sample and one or more reagents to perform at least one library preparation step), as in claim 40, step (d).
Barrett et al. teach a heated lid (i.e. said platform is enclosed, and comprising one or more heating or cooling elements), as in claims 41 and 49.
Barrett et al. teach a tear away seal that opens the fluid wells (par. 0075, Figure 3, item (2)) and a lid (par. 0067)(i.e. ports or hatches for loading said sample and a plurality of chambers), as in claims 42-43.
Barrett et al. teach a fluid pump (par. 0099), as in claim 45.
Barrett et al. teach (par. 0100) Z-axis drives connected to the sample/reagent dispensing and purification heads (elements 22 and 23 in FIG. 5) and to move such heads between different locations of the device; Barrett et al. teach movement in the xyz direction (par. 0036)(i.e. robotics system configured to translate the system in three dimensions, over said platform), as in claims 47-48.
Barrett et al. teach a thermoelectric module, heating elements and thermocycling (par. 0066)(i.e. heating elements comprising a thermocycler), as in claim 50.
Barrett et al. teach a controlled liquid handler configured to transfer liquid between the consumable reagent location, sample location and thermal chip (Abstract and par. 0004)(i.e. transfer sample and reagents to a well and mix the sample), as in claim 51.
Barrett et al. teach an agitator, vibrator or shaker component that can move ranges as low as 400 mm(par. 0073) and sample sonicating (par. 0106)(i.e. micro impeller to facilitate mixing), as in claim 52.
Barrett et al. teach amplifying nucleic acid content (par. 0002), as in claim 57.
Barrett et al. teach genetic barcoding (par. 0075), as in claim 58.
Barrett et al. teach fragmenting an initial nucleic acid sample (i.e. clinical sample) (par. 0105), as in claim 59.
Claim 60 further limits the limitation of claim 40, step (d) which recites “to perform at least one library preparation step prior to said sequencing reaction.” Claim 60 recites wherein said sequencing reaction is a pore sequencing reaction. These limitations are an intended use of the system of claim 40. A system is a product comprising physical parts or software parts. Claim 60 only recites a method to be performed at a future point and does not limit any parts of the system of claim 40.  
Barrett et al. teach producing a next generation sequencing library suitable for sequencing (par. 0104)(i.e. interpreted as sequencing by synthesis), as in claim 61.
Barrett et al. teach a library purification system (par. 0005) to purify nucleic acids, as in claim 62. 
Barrett et al. teach an arm (Figures 7 and 8) that moves the samples in the x and y direction (Figure 7)(i.e. on and off the platform), as in claim 63.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 53-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barrett et al. (US 2017/0120250) as applied to claims 40-52, 57-59, and 61-63 above, and further in view of McWilliams et al. (US 2004/0115720).
Barrett et al. teach a multi-well, robotic controlled fluid handling system for next generation sequencing, as in claims 40-52, 57-59, and 61-63 above.
Barrett et al. does not teach claims 53-56 drawn to cell culturing and cell lysing.
McWilliams et al. however teach high throughput nucleic acid isolation and quantitation methods (Abstract), including samples of RNA from cell cultures in a various wells (par. 0106), cell lysis and lysis buffer (par. 0182 and 0185), as in claims 53-56.
McWilliams et al. also teach robotic handling of the liquids and pipetting (par. 0223) with wells and a mixer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the robotically controlled sequencing wells and pipetting system of Barrett et al. with the nucleic acid isolation and quantitation system of McWilliams et al. for cell lysing.  McWilliams et al. provide motivation by teaching that cell lysis releases RNA and DNA for extraction and isolation prior to analysis (par. 0185). One of skill in the art would have had a reasonable expectation of success at combining the system of Barrett et al. and McWilliams et al. because both teach robotic platforms with wells and reagents for handling nucleic acids.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635